DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JCRD PROPERTIES, LLC,
                            Appellant,

                                    v.

               FORD MOTOR CREDIT COMPANY, LLC,
                          Appellee.

                              No. 4D21-243

                               [May 6, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank Castor, Judge; L.T. Case Nos. 50-2020-AP-000029-
CAXX-MB and 50-2015-CC-000945-XXXX-NB.

  Timothy P. O’Neill of Cohen, Norris, Wolmer, Ray, Telepman & Cohen,
North Palm Beach, for appellant.

    Michael J. Ingino of Moody, Jones & Ingino, P.A., Plantation,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.